Citation Nr: 0613797	
Decision Date: 05/11/06    Archive Date: 05/25/06	

DOCKET NO.  02-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a gunshot wound, left femoral neck. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability. 

3.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person, or 
on being housebound. 


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was previously before the Board in April 2004 and 
March 2005, on which occasions it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  

Based on correspondence contained in the file, it would 
appear that the veteran currently seeks service connection 
and separate compensable ratings for the entrance and exit 
wound scars associated with his service-connected gunshot 
wound.  Moreover, during the course of an informal hearing 
presentation in March 2006, the veteran's accredited 
representative offered the argument that the veteran's 
current low back/lumbar spine disability is, in fact, 
proximately due to, the result of, or aggravated by his 
service-connected gunshot wound residuals.  Inasmuch as these 
issues have not been developed or certified for appellate 
review, they are not for consideration at this time.  They 
are, however, being referred to the RO for clarification, 
and, if necessary, appropriate action.

Finally, for reasons which will become apparent, this appeal 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.



REMAND

Among other things, the veteran in this case seeks an 
increased rating for his service-connected residuals of a 
gunshot wound to the left hip, with fracture of the left 
femur.  In that regard, a review of the records discloses 
that, in April 1967, while in service in the Republic of 
Vietnam, the veteran suffered a through-and-through gunshot 
wound to his left hip, resulting in a fracture of the left 
femur.  

As of the time of a VA medical examination in December 2001, 
the veteran stated that, due to residuals of his service-
connected gunshot wound, he was unable to engage in any 
active sports or other significant strenuous physical 
activities.  While the veteran's earlier vocation had been 
that of a house painter, he was no longer able to climb 
ladders, with the result that he currently worked only part-
time for a friend who allowed him to paint at ground level.  
Significantly, that examination showed evidence of a slight 
atrophy of both legs, with the left somewhat greater than the 
right, which was most prominent around the left hip, leaving 
the head of the femur quite palpable and partially 
discernible below the skin's surface.  

On subsequent VA medical examination in November 2002, the 
veteran once again indicated that, as a result of his 
service-connected gunshot wound residuals, he was able to 
work only part time as a house painter.  Contrary to findings 
on the earlier examination, that examination showed no 
evidence of any atrophy or significant loss of muscle mass.

In April 2004, the veteran's case was remanded to the RO for 
additional development.  As part of that development, it was 
requested that the veteran be afforded an additional 
examination of the left lower extremity.  Following that 
examination, the examiner was to have provided an opinion as 
to whether the veteran's gunshot wound had caused any injury 
to the muscle groups of the thigh, and, if so, identify any 
such muscle group or groups.  

Pursuant to the Board's remand instructions, the veteran was 
afforded an additional 
VA examination in May 2004.  At that time, the veteran 
indicated that he worked 12 to 16 hours a week painting 
houses over a three-day period.  Physical examination showed 
5/5 motor strength in all planes about the veteran's left 
hip, with no evidence of any leg atrophy.  However, the 
examination failed to specify whether the veteran's inservice 
gunshot wound had resulted in any injury to the muscle groups 
of his left thigh, or to identify the muscle group or groups 
affected.  

In March 2005, the veteran's case was once again remanded to 
the RO for further development.  At that time, it was noted 
that, pursuant to the provisions of 38 C.F.R. § 4.56 (2005), 
a through-and-through muscle injury with muscle damage was to 
be evaluated as no less than a moderate injury for each group 
of muscles damaged.  Further noted was that the veteran was 
currently rated only for a moderate injury to Muscle Group 
XIV, whereas a "through-and-through" gunshot wound to the 
left hip would appear to involve at least two muscle groups.  
Once again, it was noted that the available evidence of 
record did not indicate specifically which muscle group or 
groups were affected by the veteran's inservice gunshot 
wound.  Accordingly, it was requested that the veteran be 
afforded an additional VA orthopedic examination, following 
which the examiner was to indicate whether the veteran's 
gunshot wound had caused any injury to the muscle groups of 
his left thigh, and, if so, identify the muscle groups so 
affected.  The examiner was specifically instructed to state 
whether the gunshot wound to the veteran's left hip had 
caused any injury to Muscle Groups XIII, XIV, XV, XVI, XVII, 
and/or XVIII.  

A review of the May 2005 orthopedic examination conducted in 
response to the Board's March 2005 remand reveals that, once 
again, the examiner failed to specify the muscle group or 
groups affected by the veteran's in service gunshot wound.  
While noting that muscle strength in all of the muscle groups 
of the left thigh was approximately normal for a man of the 
veteran's age, the examiner went on to state that hip flexion 
and abduction were slightly weaker on the left than on the 
right side.  Significantly, the veteran's accredited 
representative has raised the question as to why, if there 
was no evidence of muscle damage, the veteran was currently 
experiencing a weakness of hip flexion and abduction.  

In light of the aforementioned, the Board is of the opinion 
that further development is necessary prior to a final 
adjudication of the veteran's current claims.  The issues of 
entitlement to a total rating based on unemployability and 
special monthly compensation are deferred pending resolution 
of the rating to be assigned for the veteran's left hip 
disability.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the claims on appeal.  As remand is otherwise 
required, corrective notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that an 
effective date will be assigned if an increased rating, a 
total disability rating, and special monthly compensation are 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish an effective date for 
the claims.  

In light of the aforementioned, the case is REMANDED for the 
following actions:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that notifies 
the veteran that an effective date will 
be assigned if the claims are granted, 
and includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2005, the date of the 
veteran's most recent treatment, should 
be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
an additional VA orthopedic examination 
(to be conducted, if at all possible, by 
the same examiner who conducted the May 
2005 VA examination) in order to identify 
the muscle groups involved to more 
accurately determine the current severity 
of his service-connected gunshot wound 
residuals.  The veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claims.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specify the muscle 
groups involved with the veteran's in-
service gunshot wound of the left thigh.  
Specifically, the examiner should state 
whether the gunshot wound caused any 
injury to Muscle Group(s) XIII, XIV, XV, 
XVI, XVII, and/or XVIII.  The examiner 
should, additionally, specifically 
comment as to whether the slight weakness 
in hip flexion and abduction noted at the 
time of the aforementioned VA orthopedic 
examination in May 2005 were (and are) 
the result of damage to a particular 
muscle group or groups.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and the veteran's 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



